DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims
Claim(s) 2-12 is/are pending.  Claim(s) 1 and 13 is/are canceled.

Response to Arguments
Applicant’s arguments, filed 3/10/2021, with respect to the claim objection have been fully considered and are persuasive.  The objection of claim 2 has/have been withdrawn due to the Applicant’s amendments.
Applicant’s arguments, filed 3/10/2021, with respect to the 35 USC 112(b) rejections have been fully considered and are persuasive.  The 35 USC 112(b) rejections of claims 2-13 has/have been withdrawn due to the Applicant’s amendments. 

Applicants arguments filed on 3/10/2021 have been fully considered, but they are not persuasive as noted below. 
Applicant's arguments regarding the rejection in the parent case are moot as this case is a new case.  As broadly claimed, in the instant Application the language requires "drawing the fabric sleeve" to form the flanges.  Pulling the sleeve onto the support meets the ordinary definition of "to draw", which is to move the object in the drawn direction, usually by pulling gently, 
Applicant argues the prior art does not teach forming flanges specifically by "drawing". Applicant's disclosure provides no special definition of "drawing", "draw", "drawn".  Therefore, the ordinary meaning is used.  This language is discussed supra.   
Citation of [0109] indicates the prior art's sleeve loosely covers the support loops and therefore has slack to make a flange, which is the feature it was cited for.   

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 2-12 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Keranen (US 210/0145440).
Regarding Claims 2 and 12, Keranen teaches a method for repairing a heart valve (e.g. [0015]), said heart valve comprising valve tissue including an annulus and a plurality of leaflets (e.g. claim 30), said method comprising:
inserting a medical device into said heart valve (e.g. claim 30), said medical device comprising first and second loop-shaped supports (e.g. [0017], [0024]), and a fabric sleeve at least partly covering the first loop-shaped support (e.g. [0030]), wherein the first loop-shaped support is continuous with the second loop-shaped support to form a coil-shaped body (e.g. [0025]);
positioning the first loop-shaped support such that it abuts a first side of the heart valve (e.g. [0018], [0036], atrial side), 
positioning the second loop-shaped support such that it abuts a second side of the heart valve, opposite the first side (e.g. [0036], ventricle side), to trap a portion of the valve tissue between the first and the second loop-shaped supports (e.g. [0024]), 
positioning a flange unit comprising first and second flat flanges such that it abuts said annulus (e.g. [0017]; the fabric from the one side of the support loop and the fabric from the opposing side of the support loop form the two layers making a double layer) comprising
drawing the fabric sleeve from the first loop-shaped support in more than one direction to form the first and the second flat flanges comprising double layers opposed fabrics (the fabric from the one side of the support loop and the fabric , comprising
		drawing the fabric sleeve to form the first flat along an outer edge of the first loop-shaped support (e.g. [0036], radially outward edge), and
		drawing the fabric sleeve to form the second flat along an inner edge of the first loop-shaped support (e.g. [0036], radially inward edge), 

wherein an inner cross-sectional diameter of the fabric sleeve is greater than a cross-sectional diameter of the first loop-shaped support (e.g. [0029], Figures 5-7; the sleeve is radially exterior to the support and therefore has an inner diameter greater than the diameter of the support) such that the fabric sleeve loosely covers all, or a portion, of the first loop-shaped support (e.g. [0109]) with enough slack in the fabric sleeve such that the fabric of the sleeve is configured to form the first and second flanges (e.g. [0109]), the fabric sleeve thus being oversized in relation to the cross-sectional diameter of the first loop-shaped support (discussed supra); and 
securing said device by attaching said flange unit to said annulus (e.g. [0022] and to the annulus discussed supra). 

	Regarding Claim 3, the method comprises drawing the fabric sleeve radially away from the first loop-shaped support to overlap a portion of the annulus (e.g. [0036]). 
	Regarding Claim 4, the method comprises drawing the fabric sleeve radially inward from the first loop-shaped support to overlap valve tissue (e.g. [0036]). 
Claim 5, the medical device is inserted into the heart valve using a catheter (e.g. [0042]), the catheter is withdrawn leaving the medical device in said heart valve (e.g. [0042]). 
Regarding Claim 6, the method comprises folding the sleeve back over itself one or more times before being secured to the annulus (e.g. [0034]). 
Regarding Claim 7, the method comprises rotating the fabric sleeve around the first loop-shaped support upon said drawing of the fabric sleeve (e.g. [0033], [0109]). 
Regarding Claim 8, the method comprises attaching a prosthetic heart valve to the fabric flange unit (e.g. [0023]). 
Regarding Claim 9, the method comprises overlapping commissures with the flange unit (e.g. [0025]). 
Regarding Claim 10, the flange comprises a flexible leaflet reinforcement patch (e.g. [0032], [0036], the flange extends to the leaflet and is a reinforcement), the method comprises providing reinforcement to at least one of the leaflets with the patch (e.g. [0032]). 
Regarding Claim 11, the method comprises impregnating the fabric sleeve with drugs (e.g. [0031]). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE ANN LOPEZ whose telephone number is (571)270-7044.  The examiner can normally be reached on 8:30 AM - 5:30 PM, MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards, can be reached at 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/Leslie Lopez/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        3/19/2021